DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed March 1, 2022, claims 1-16 are pending in the application.  The applicant has submitted arguments.  The applicant has not amended any claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 2017/0046681 A1).
	Regarding claim 1, Dixon discloses:
a system for securely tracking an entity aboard a vehicle ([0005], [0050], [0054]; FIG. 1), comprising:
a server situated at a first location ([0052], [0063]; FIG. 1:  112; FIG. 2:  224);

a verification system aboard the vehicle and configured to determine from an identification device of the entity a first identifier of the entity ([0005], [0051], [0065], [0067], [0068], [0074], [0099], [0122], [0127]; FIG. 3A:  320), 

wherein the vehicle is at a second location different from the first location ([0005], [0063], [0073]); and

a registration device aboard the vehicle and including a database ([0068], [0074], [0082], [0083], [0093], [0095], [0099], [0116], [0120], [0121], [0128], [0137]-[0140], [0142], [0170], [0171]; FIG. 4:  450, 455), the registration device being coupled to the verification system and coupled over a network to the server ([0059], [0068], [0083], [0091], [0099], [0100], [0127], [0133]; FIG. 1:  110; FIG. 4:  440, 455), 

the registration device configured to receive the first identifier from the verification system ([0133]), the registration device further configured to determine from the database a second identifier of the entity corresponding to the received first identifier ([0122], [0127]), 

the registration device further configured to communicate the second identifier over the network to the server, wherein the registration device does not communicate the first identifier over the network to the server ([0052], [0127]; FIG. 1:  110, 112).

	Dixon discloses these limitations in alternative embodiments.  All embodiments being disclosed in the same reference, one of ordinary skill in the art at the time of the effective filing date of the application being aware of one embodiment would also have been aware of all other embodiments, and it would have been obvious to one or ordinary skill to have determined through routine experimentation to have combined elements of different embodiments in a single arrangement for the benefit of receiving the benefits of different embodiments in a single arrangement.
	Regarding claim 2, Dixon discloses a GPS module coupled to the registration device.  ([0088]; FIG. 4:  430)
	Regarding claim 3, Dixon discloses that the registration device comprises the verification system.  ([0068], [0099], [0116], [0120], [0127], [0156]; FIG. 1:  110; FIG. 3A:  320)
	Regarding claim 4, Dixon discloses that the registration device comprises the GPS module.  ([0069], [0088]; FIG. 3A:  320; FIG. 4:  320, 430)
	Regarding claim 5, Dixon discloses that the registration device comprises a portable electronic tablet.  ([0099], [0115], [0116])
	Regarding claim 6, Dixon discloses that the database includes the route that the vehicle will take on a particular day.  ([0095]; FIG. 4:  450)
	Regarding claim 7, Dixon discloses that the database includes the identities of entities that are expected to be carried by the vehicle on a particular day.  ([0116])
	Regarding claim 8, Dixon discloses that the database includes the expected location at which the entities will enter the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 9, Dixon discloses that the database includes the expected location at which the entities will exit the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 10, Dixon discloses that the database includes the times at which the entities are expected to enter and exit the vehicle on a particular day.  ([0058], [0063], [0074], [0099], [0161], [0172])
	Regarding claim 11, Dixon discloses:
a method of securely tracking an entity aboard a vehicle ([0004], [0005], [0050], [0054], [0107]), comprising the steps of:

reading, at the vehicle, from an identification device of the entity a first identifier of the entity ([0133]);

determining, at the vehicle, from a database a second identifier of the entity corresponding to the first identifier ([0122], [0127]);

communicating the second identifier over the network to a server at a location different from a location of the vehicle, wherein the first identifier is not communicated over the network to the server ([0052], [0127]).

	Regarding claim 12, Dixon discloses that the database includes the route that the vehicle will take on a particular day.  ([0095]; FIG. 4:450)
	Regarding claim 13, Dixon discloses that the database includes the identities of entities that are expected to be carried by the vehicle on a particular day.  ([0116])
	Regarding claim 14, Dixon discloses that the database includes the expected location at which the entities will enter the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 15, Dixon discloses that the database includes the expected location at which the entities will exit the vehicle on a particular day.  ([0074], [0089], [0100], [0110], [0111], [0138], [0142], [0149], [0154], [0156], [0161], [0172])
	Regarding claim 16, Dixon discloses that the database includes the times at which the entities are expected to enter and exit the vehicle on a particular day.  ([0058], [0063], [0074], [0099], [0161], [0172])

Response to Arguments
5.	The applicant's arguments filed March 12, 2022, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 1-16.
Against the rejection of claim 1, the applicant argues that the Dixon reference fails to teach or suggest the limitations of claim 1.  Having reviewed the passages of Dixon cited by the Examiner, the undersigned fails to see how Dixon, in any way, teaches or suggests a registration device configured to determine from a database a second identifier of an entity corresponding to a received first identifier, the registration device further configured to communicate the second identifier over a network to a server, wherein the registration device does not communicate the first identifier over the network to the server.
Regarding this argument, the applicant’s argument constitutes a blanket assertion that the cited reference does not disclose, teach, or suggest the claimed invention.  The applicant’s argument does not provide a particular explanation how the cited art fails to teach a single particular limitation of the claims.  For this reason, the applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Without a specific argument, a specific response is not possible, except to point out that the Office Action provides a citation to paragraphs of the prior art reference, Dixon, for each limitation of the claims.  Those citations show that Dixon discloses, teaches, and suggests all the limitations for which it has been cited.
Against the rejection of claim 1, the applicant argues that perhaps part of the inability of the undersigned to understand how Dixon teaches the limitations of claim 1 is based on the fact that the Examiner merely cites paragraph and figure numbers without identifying which individual elements of the Dixon system specifically correspond to the elements recited in claim 1.  For example, which elements of Dixon correspond to the registration device aboard a vehicle, a database aboard the vehicle, the first identifier and the second identifier?
Regarding this argument, the Office Action cites, for each particular limitation of each claim, paragraphs of the reference, Dixon, that disclose, teach, and suggest those limitation.
Against the rejection of claim 1, the applicant argues that it is incumbent upon the Examiner to clearly and specifically explain how the teachings of the cited art render the claimed invention obvious. 37 C.F.R. 1.104(c)(2) states that “[i]n rejecting claims for. . . obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.” MPEP 706 states that “[t]he goal of examination 1s to clearly articulate any rejection early in the prosecution process so that the applicant has the opportunity to provide evidence of patentability and otherwise reply completely at the earliest opportunity.”  Moreover, “[t]he examiner cannot sit mum, leaving the applicant to shoot arrows into the dark hoping to somehow hit a secret objection harbored by the examiner.  The ‘prima facie case’ notion ... seemingly was intended to leave no doubt among examiners that they must state clearly and specifically any objections (the prima facie case) to patentability, and give the applicant fair opportunity to meet those objections with evidence and argument.  To that extent the concept serves to level the playing field and reduces the likelihood of administrative arbitrariness.” In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443, 1449 (Fed. Cir. 1992). The Examiner is respectfully invited to point out, with specificity, which elements in the Dixon reference correspond to each and every element recited in claim 1.  Otherwise, and for at least the reasons discussed above herein, the Examiner is respectfully requested to withdraw this rejection.  (Emphasis in original)
Regarding this argument, the responses to the previous arguments are also responsive to this argument.  Once again, it is noted that the Office Action cites, for each particular limitation of each claim, paragraphs of the reference, Dixon, that disclose, teach, and suggest those limitation.
Against the rejection of claim 1, the applicant argues that on pages 3-4 of the instant Action, the Examiner fails to articulate an intelligible argument as to why a person of ordinary skill would be motivated to combine the elements of different embodiments taught by Dixon and what specific problem such a person would be seeking to solve.  The Examiner merely alleges that such a person would have done so “for the benefit of receiving the benefits of different embodiments in a single arrangement.”  The undersigned respectfully submits that this circular reasoning fails to provide the evidence necessary to provide a showing of prima facie obviousness.
Regarding this argument, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited reference, Dixon, discloses the limitations of claim 1 in alternative embodiments of the same invention.  
The Office Action states that Dixon discloses these limitations in alternative embodiments. All embodiments being disclosed in the same reference, one of ordinary skill in the art at the time of the effective filing date of the application being aware of one embodiment would also have been aware of all other embodiments, and it would have been obvious to one or ordinary skill to have determined through routine experimentation to have combined elements of different embodiments in a single arrangement for the benefit of receiving the benefits of different embodiments in a single arrangement.
Circular reasoning is reasoning in which the conclusion is assumed in a premise of the reasoning.  Here the conclusion is that a combination of elements from alternative embodiments of Dixon’s invention would produce the advantage of combining the benefits of all those elements in a single arrangement.  This conclusion is not assumed by the reasoning.  On the contrary, this conclusion is suggested by Dixon, the reference. 
Dixon’s disclosure of the elements of the claimed invention in alternative embodiments implicitly suggests that the combination of elements of these alternative embodiments would be advantageous. Each alternative embodiment of an invention implicitly comprises advantages; otherwise, each alternative embodiment would not qualify as a separate invention.  The implicit suggestion of these advantages would have prompted one of ordinary skill in the art at the time of the effective filing date of the application to have combined elements of alternative embodiments to increase the number of advantages of a single arrangement.  Because there are a limited number of possible rearrangements of the elements disclosed by Dixon, it would have been obvious for one of ordinary skill in the art to have discovered through routine experimentation, as stated in the Office Action, the combination that reads on the claimed invention.  Moreover, rearrangement of parts is generally obvious for one of ordinary skill in the art. 
Furthermore, Dixon discloses:
While illustrative and presently preferred embodiments of the disclosed systems, methods, and machine-readable media have been described in detail herein, it is to be understood that the inventive concepts may be otherwise variously embodied and employed, and that the appended claims are intended to be construed to include such variations, except as limited by the prior art.

(US 2017/0046681 A1; [0179]; emphasis added.)  This passage shows that Dixon explicitly discloses that “the inventive concepts may be otherwise variously embodied and employed.”  This disclosure constitutes a suggestion that elements of alternative embodiments of Dixon’s invention can be combined “variously” to achieve “variations” of the explicitly disclosed embodiments.  This suggestion implicitly implies that the advantages of such a variation of the explicitly disclosed embodiments would be the combined advantages of each alternative embodiment included in the variation.
	For all of the foregoing reasons, the reference, Dixon, suggests that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined elements of alternative embodiments of Dixon’s invention to achieve the claimed invention. 
	Against the rejection of claim 11, the applicant argues that Claim 11 is patentable for reasons at least similar to those discussed above with reference to claim 1. 
	Regarding this argument, the above responses to the arguments against the rejection of claim 1 are also responsive to this argument.
	Against the rejection of the dependent claims, the applicant argues that the dependent claims are patentable for at least the reason of their respective dependencies from claims 1 and 11.
	Regarding this argument, the above responses to the arguments against the rejection of independent claims 1 and 11 are also responsive to this argument.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689